Exhibit 10.19

AMENDMENT NO. 1 TO

PLACEMENT AGENCY AGREEMENT

THIS AMENDMENT, dated March 6, 2007 (this “Amendment”), between Redpoint Bio
Corporation, a Delaware corporation (the “Company”), and National Securities
Corporation and Brean Murray, Carret & Co., LLC (collectively, the “Placement
Agents”).

W I T N E S S E T H

WHEREAS, the parties hereto have heretofore entered into a Placement Agency
Agreement, dated December 4, 2006 (the “Agreement”); and

WHEREAS, the Company and the Placement Agents wish to amend the Agreement on the
terms set forth herein.

NOW, THEREFORE, the parties hereto, in consideration of the mutual promises
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, hereby agree to amend the Agreement
as follows:

1.             Definitions; References; Continuation of Agreement.  Unless
otherwise specified herein, each term used herein that is defined in the
Agreement shall have the meaning assigned to such term in the Agreement.  Each
reference to “hereof,” “hereto,” “hereunder,” “herein” and “hereby” and each
other similar reference, and each reference to “this Agreement” and each other
similar reference, contained in the Agreement shall from and after the date
hereof refer to the Agreement as amended hereby.  Except as amended hereby, all
terms and provisions of the Agreement shall continue unmodified and remain in
full force and effect.

2.             Representations and Warranties of Redpoint.  The following
representation is hereby added to the end of Section 2A:


“(Z)          EXCEPT AS DESCRIBED IN THE MEMORANDUM, THE COMPANY HAS SUFFICIENT
TITLE AND INTEREST IN AND TO, OR POSSESSES A VALID LICENSE OR OTHER LEGAL RIGHT
TO, ALL INTELLECTUAL PROPERTY AND PROPRIETARY RIGHTS, INCLUDING RIGHTS IN
TRADEMARKS, SERVICE MARKS, TRADE NAMES, COPYRIGHTS, WORKS OF AUTHORSHIP, TRADE
SECRETS, TRADE DRESS, DOMAIN NAMES, DESIGNS, PROCESSES, DATA, SOFTWARE,
KNOW-HOW, INVENTIONS AND DISCOVERIES (WHETHER OR NOT PATENTED, PATENTABLE, OR
REDUCED TO PRACTICE), PATENTS, GOODWILL RELATED TO ANY OF THE FOREGOING, AND ALL
RELATED FOREIGN AND DOMESTIC REGISTRATIONS AND APPLICATIONS FOR REGISTRATION
THEREFOR, PRESENTLY USED BY THE COMPANY OR NECESSARY FOR THE CONDUCT OF THE
COMPANY’S BUSINESS (COLLECTIVELY, “INTELLECTUAL PROPERTY RIGHTS”).  TO THE
KNOWLEDGE OF THE COMPANY, THE COMPANY’S BUSINESS DOES NOT CAUSE THE COMPANY TO
INFRINGE, MISAPPROPRIATE OR VIOLATE ANY OF THE TRADEMARKS, SERVICE MARKS, TRADE
NAMES, COPYRIGHTS, TRADE SECRETS, PATENTS, PATENT APPLICATIONS OR OTHER
INTELLECTUAL PROPERTY RIGHTS OF ANY OTHER INDIVIDUAL, PARTNERSHIP, CORPORATION,
ASSOCIATION, JOINT STOCK COMPANY, TRUST, JOINT VENTURE, LIMITED LIABILITY
COMPANY, UNINCORPORATED ORGANIZATION OR GOVERNMENTAL ENTITY OR ANY DEPARTMENT,
AGENCY OR POLITICAL SUBDIVISION THEREOF (EACH BEING A “PERSON”).  EXCEPT AS SET
FORTH ON SCHEDULE A HERETO, NO CLAIMS OR ACTIONS HAVE BEEN ASSERTED, ARE PENDING
OR HAVE BEEN THREATENED AGAINST THE COMPANY, AND THE COMPANY HAS NOT RECEIVED
ANY WRITTEN COMMUNICATIONS, (I) CHALLENGING OR SEEKING TO DENY OR RESTRICT THE
SOLE OWNERSHIP BY, OR LICENSE RIGHTS OF, THE COMPANY OF THE INTELLECTUAL
PROPERTY RIGHTS OR (II) ALLEGING THAT THE COMPANY HAS VIOLATED OR, BY CONDUCTING
ITS BUSINESS AS PROPOSED TO BE

  


--------------------------------------------------------------------------------



 


CONDUCTED, WOULD VIOLATE ANY OF THE PATENTS, TRADEMARKS, SERVICE MARKS, TRADE
NAMES, COPYRIGHTS, TRADE SECRETS OR OTHER INTELLECTUAL PROPERTY RIGHTS OR
PROPRIETARY INFORMATION OF ANY OTHER PERSON.

3.             Counterparts.  This Amendment may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

4.             Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of New York.

(Signature page to follow)

2


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on the date first above written.

REDPOINT BIO CORPORATION

 

 

 

 

 

 

 

By:

/s/ Raymond Salemme

 

 

F. Raymond Salemme

 

 

Chief Executive Officer

 

NATIONAL SECURITIES CORPORATION

 

 

 

 

 

 

 

By:

/s/ Brian Friedman

 

 

Brian Friedman

 

 

Director Corporate Finance

 

 

 

 

 

 

 

BREAN MURRAY, CARRET & CO., LLC

 

 

 

 

 

 

 

By:

/s/ John Fletcher

 

 

John Fletcher

 

 

Senior Vice President Investment Banking

 

 

3


--------------------------------------------------------------------------------


Schedule A

The Company received a letter, dated July 18, 2003, from Senomyx, Inc. informing
the Company of certain intellectual property rights claimed by Senomyx, Inc. and
requesting that the Company contact Senomyx, Inc. if the Company would be
interested in licensing such intellectual property or in entering into another
business arrangement.

The Company received letters, dated May 5, 2003 and September 24, 2003, from
BioResearch of Farmingdale, New York, informing the Company of certain
intellectual property rights claimed by BioResearch and requesting that the
Company contact BioResearch if the Company would be interested in licensing such
intellectual property or in entering into another business arrangement.


--------------------------------------------------------------------------------